DARIUS S. MANSOORY, Plaintiff Below, Appellant,
v.
SC&A CONSTRUCTION, INC. Defendant Below, Appellee.
No. 449, 2009.
Supreme Court of the State of Delaware.
Submitted: January 20, 2010
Decided: January 25, 2010.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 25th day of January 2010, the Court having considered this matter after oral arguments and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its opinion dated July 9, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.